     Case 2:20-cv-00832-JAM-CKD Document 47 Filed 06/25/20 Page 1 of 5


 1 Deborah J. Fox (SBN: 110929)
     dfox@meyersnave.com
 2 Margaret W. Rosequist (SBN: 203790)
     mrosequist@meyersnave.com
 3 Matthew B. Nazareth (SBN: 278405)
     mnazareth@meyersnave.com
 4 MEYERS, NAVE, RIBACK, SILVER & WILSON
     555 Capitol Mall, Suite 1200
 5 Sacramento, California 95814
     Telephone: (916) 556-1531
 6
     Attorneys for Defendants
 7 DR. MAGGIE PARK, MARCIA
     CUNNINGHAM, CITY OF LODI AND
 8 POLICE CHIEF BRUCIA

 9 Janice D. Magdich, City Attorney (SBN 188278)
     jmagdich@lodi.gov
10 City of Lodi
     P.O. Box 3006
11 Lodi, California 95241
     209-333-6701
12
     Attorney for Defendants
13 CITY OF LODI AND POLICE CHIEF BRUCIA

14 J. Mark Myles, County Counsel (SBN 200832)
     jmyles@sjgov.org
15 Kristen Hegge, Chief Deputy County Counsel (SBN 125210)
     khegge@sjgov.org
16 San Joaquin County
     44 North San Joaquin Street
17 Sixth Floor Suite 679
     Stockton, California 95202
18 Phone: (209) 468-2980

19 Attorneys for Defendants
     DR. MAGGIE PARK AND MARCIA CUNNINGHAM
20
                           UNITED STATES DISTRICT COURT
21
        EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
22
     CROSS CULTURE CHRISTIAN                    Case No. 2:20-cv-00832-JAM-CKD
23 CENTER, a California Non-Profit
     Corporation; PASTOR JONATHAN               STIPULATION AND ORDER
24 DUNCAN, an individual,                       GRANTING CONSOLIDATED
     CORNERSTONE CHURCH, a                      DEADLINES FOR DEFENDANTS
25 California Non-Profit Corporation; and       TO RESPOND TO THE FIRST
     PASTOR JIM FRANKLIN, an                    AMENDED COMPLAINT
26 individual
                  Plaintiffs,                   The Hon. John A. Mendez
27 v.
                                                Trial Date:         None Set
28 GAVIN NEWSOM, in his official
                                                             Case No. 2:20-cv-00832-JAM-CKD
     STIPULATION AND [PROPOSED] ORDER GRANTING CONSOLIDATED DEADLINES FOR DEFENDANTS
                         TO RESPOND TO THE FIRST AMENDED COMPLAINT
     Case 2:20-cv-00832-JAM-CKD Document 47 Filed 06/25/20 Page 2 of 5


 1 capacity as Governor of California;
     XAVIER BECERRA, in his official
 2 capacity as the Attorney General of
     California; SONIA ANGELL, in her
 3 official capacity as California Public
     Health Officer; MAGGIE
 4 PARK, in her official capacity as Public
     Health Officer, San Joaquin County;
 5 MARCIA CUNNINGHAM, in her
     official capacity as Director of
 6 Emergency Services, San Joaquin
     County; RAIS VOHRA, in his official
 7 capacity as Interim Health Officer,
     Fresno County; DAVID POMAVILLE,
 8 in his official capacity as Director of
     Department of Public Health, Fresno
 9 County; CITY OF LODI; SIERRA
     BRUCIA, in his official capacity as
10 Chief of Police of Lodi, California,

11                Defendants.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2              Case No. 2:20-cv-00832-JAM-CKD
     STIPULATION AND [PROPOSED] ORDER GRANTING CONSOLIDATED DEADLINES FOR DEFENDANTS
                         TO RESPOND TO THE FIRST AMENDED COMPLAINT
     Case 2:20-cv-00832-JAM-CKD Document 47 Filed 06/25/20 Page 3 of 5


 1                                            STIPULATION

 2          Defendants Gavin Newsom; Xavier Becerra; Sonia Angell; Maggie Park, in her official

 3 capacity as Public Health Officer, San Joaquin County; Marcia Cunningham, in her official

 4 capacity as Director of Emergency Services, San Joaquin County; City of Lodi; Police Chief

 5 Brucia and Plaintiffs Cross Culture Christian Center, Pastor Jonathan Duncan, Cornerstone

 6 Church, and Pastor Jim Franklin, by and through their undersigned counsel, hereby stipulate and

 7 request that the Court order that the deadline for all defendants who have made an appearance in

 8 this matter to file their response to Plaintiffs’ First Amended Complaint be hereby consolidated

 9 and set on July 15, 2020, on the following grounds:

10          1.     Plaintiffs filed the First Amended Complaint with the Court on June 16, 2020;

11          2.     Plaintiffs’ First Amended Complaint added new parties, including additional

12 defendants who have not yet appeared in the case;

13          3.     At present time, the undersigned defendants’ deadline to respond to the First

14 Amended Complaint is June 30, 2020, while the newly added defendants will have later deadlines

15 depending on the dates of service, but no earlier than July 7, 2020;

16          4.     To avoid burdening the court with several rounds of pleadings on various dates, the

17 parties stipulate to consolidating the deadlines for the defendants who have already appeared in

18 this matter to file their responsive pleading to the First Amended Complaint to July 15, 2020.

19          5.     Based on this stipulation, the parties request that the Court enter an order setting the

20 deadline for all undersigned defendants to respond to the First Amended Complaint on July 15,

21 2020.

22          NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE THROUGH

23 THEIR RESPECTIVE COUNSEL to the following:

24          1.     That counsel of record have the authority to enter into this Stipulation on behalf of

25 their respective clients.

26          2.     That the date for Defendants who have previously appeared before this court to file

27 a responsive pleading to Plaintiffs’ First Amended Complaint is consolidated and extended to July

28 15, 2020.
                                              3              Case No. 2:20-cv-00832-JAM-CKD
     STIPULATION AND [PROPOSED] ORDER GRANTING CONSOLIDATED DEADLINES FOR DEFENDANTS
                         TO RESPOND TO THE FIRST AMENDED COMPLAINT
     Case 2:20-cv-00832-JAM-CKD Document 47 Filed 06/25/20 Page 4 of 5


 1         IT IS SO STIPULATED.

 2

 3 DATED: June 24, 2020                  MEYERS, NAVE, RIBACK, SILVER & WILSON

 4

 5
                                         By:          /s/ Deborah J. Fox
 6                                             DEBORAH J. FOX
                                               Attorneys for Defendants
 7                                             DR. MAGGIE PARK, MARCIA
                                               CUNNINGHAM, CITY OF LODI AND
 8
                                               POLICE CHIEF BRUCIA
 9
     DATED: June 24, 2020                ATTORNEY GENERAL OF CALIFORNIA
10

11
                                         By:          /s/ Todd Grabarsky (authorized to sign)
12
                                               TODD GRABARSKY
13                                             Attorneys for Defendants
                                               GOVERNOR GAVIN NEWSOM; ATTORNEY
14                                             GENERAL XAVIER BECERRA; AND PUBLIC
                                               HEALTH OFFICER DR. SONIA ANGELL
15

16
     DATED: June 24, 2020                NATIONAL CENTER FOR LAW & POLICY
17

18
                                         By:          /s/ Dean R. Broyles (authorized to sign)
19
                                               Dean R. Broyles
20                                             Attorneys for Plaintiffs
                                               CROSS CULTURE CHRISTIAN
21                                             CENTER; PASTOR JONATHAN
                                               DUNCAN; CORNERSTONE CHURCH; AND
22                                             PASTOR JIM FRANKLIN
23

24

25

26

27

28
                                              4              Case No. 2:20-cv-00832-JAM-CKD
     STIPULATION AND [PROPOSED] ORDER GRANTING CONSOLIDATED DEADLINES FOR DEFENDANTS
                         TO RESPOND TO THE FIRST AMENDED COMPLAINT
     Case 2:20-cv-00832-JAM-CKD Document 47 Filed 06/25/20 Page 5 of 5


 1                                              ORDER

 2         The Court, having reviewed the Parties’ stipulation regarding extending the deadline for

 3 defendants who have previously appeared before this Court, to respond to Plaintiffs’ First

 4 Amended Complaint in this matter [Dkt. 45], and good cause appearing therefore,

 5         IT IS HEREBY ORDERED that the time for defendants who have previously appeared

 6 before this Court to respond to Plaintiffs’ First Amended Complaint is consolidated and extended

 7 until July 15, 2020.

 8

 9 IT IS SO ORDERED.

10

11 DATE: June 24, 2020                          /s/ John A. Mendez_______________________
                                                Honorable John A. Mendez
12
                                                UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              5              Case No. 2:20-cv-00832-JAM-CKD
     STIPULATION AND [PROPOSED] ORDER GRANTING CONSOLIDATED DEADLINES FOR DEFENDANTS
                         TO RESPOND TO THE FIRST AMENDED COMPLAINT
